Gibson, C. J.
The son of the equitable plaintiff below had been bound apprentice, with the assent of his guardian, signified by sealing the indenture, to the defendant, in order to be taught the art and mystery of a glass-blower; the master covenanting to pay him $10. the month for the first year, and half the wages of a journeyman for the rest of the term. He covenanted, also, to pay the plaintiff, his mother, for boarding him while the *22first fire should he out — that is, the first intermission of the business, to prepare the furnace for the resumption of it — provided she would send him to school during the interval. There was no other covenant for maintenance; but, appended to the indenture was something like a declaration of trust, sealed by the master, the apprentice, and the guardian, which imported that the wages coming to the apprentice were to be paid to his mother; and the question is, whether it vested a right in her which can be enforced by action.
In recompense of the duty of maintenance, a father is entitled to his child’s earnings, and may dispose of them: a mother, being held to no such duty, is not entitled to its correlative. Neither has a guardian such a right. He may assent to his ward’s apprenticeship, but may not hire him out for the guardian’s benefit. Indeed it was gravely doubted, in Respublica v. Keppele,2 Dall. 197, whether a father could sell the services of his child; and it was directly decided that he could not bind him merely as a servant. Though the doubt rests on the dictum of a single judge, it is barely just to say that no lawyer stood higher in the profession, among the men of his day, than Mr. Justice Bradford. Nor, as was held in Veldé v. Severing, 2 Rawle, 269, is a guardian who has signed and sealed, party to his ward’s indenture, or bound by the covenants in it. His joinder, in this instance, is to be laid out of the ciase, as he had no interest to transfer or control; and what operation had the apprentice’s proper act to transfer the beneficial ownership of his earnings ? When an infant’s contract is in its nature beneficial to him, it binds him in infancy and at age: when prejudicial, it is absolutely void from the beginning. This is a rudimental principle : and what was the legal effect of this contract on the apprentice’s interest ? Neither his master nor his mother was bound to maintain him: the master, because he had not covenanted to do so; and the mother, because the law had not cast the burden of it on her. He had then, for all exigencies, his $ 10 a month during the first year, and his half wages’ the rest of the term — a provision barely sufficient for necessaries. And he agreed to give it away for no appreciable consideration! The impulses of a mother would restrain the donee from turning him out of doors; but in the interpretation of contracts, we have to deal only with legal obligations. Had she added to the gift an engagement to maintain him, as an equivalent, the contract might have been deemed a beneficial one; but as she did not, it was void.
Judgment affirmed.